Exhibit 23.1 Consent of Independent Registered Public Accounting Firm Republic First Bancorp, Inc. Philadelphia, Pennsylvania We hereby consent to the incorporation by reference in the Registration Statement on Form S-­8 No. 333-57578 of Republic First Bancorp, Inc. of our reports dated March16, 2012, relating to the consolidated financial statements and the effectiveness of Republic First Bancorp, Inc.’s internal control over financial reporting, which appear in this Form 10-K. Malvern, Pennsylvania March 16, 2012
